 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RALPH D. MORELAND,                                 No. 2:19-cv-02290 GGH P
12                          Petitioner,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    UNKNOWN,
15                          Respondent.
16

17          Petitioner is a state prisoner proceeding pro se. The matter was referred to the United

18   States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and Local Rule 302(c).

19          On November 12, 2019, petitioner filed a motion for extension of time to file his writ of

20   habeas corpus. ECF No. 1. On December 9, 2019, the court denied the motion for extension of

21   time and granted petitioner thirty days from the date of the order to file an in forma pauperis

22   affidavit or pay the required filing fee and file a petition for writ of habeas corpus in order to

23   properly commence his federal habeas action. ECF No. 3. Petitioner was warned that failure to

24   comply with the court’s order and deadlines would result in a recommendation that this matter be

25   dismissed. Id. at 3. Petitioner has not responded to the court’s orders, nor taken any action to

26   prosecute this case.

27          Therefore, IT IS HEREBY ORDERED that the Clerk assign a district judge to this case;

28          Further, IT IS HEREBY RECOMMENDED that this action be dismissed, without
                                                         1
 1   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.

 2   Civ. P. 41(b); Local Rule 110.

 3          These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, any party may file written

 6   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

 7   Findings and Recommendations.” Any response to the objections shall be filed and served within

 8   fourteen days after service of the objections. The parties are advised that failure to file objections

 9   within the specified time may waive the right to appeal the District Court’s order. Martinez v.

10   Ylst, 951 F.2d 1153 (9th Cir. 1991).

11   Dated: January 30, 2020
                                                /s/ Gregory G. Hollows
12                                       UNITED STATE MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
